Order entered November 17, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-01217-CV

                   IN RE PAUL A. PROPES, JR., Relator

         Original Proceeding from the 199th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. 199-82537-08

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE